                                                           FILED
                                                        IN CLERK'S OFFICE
                                                    WS DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT                        ■k OCX 2 6 2018        ★
EASTERN    DISTRICT OF NEW YORK
                                           ■X
                                                    BROOKLYN OFFICE
GERARD BOYD,

                    Petitioner,                           MEMORANDUM & ORDER


                                                          16-CV-4885 (KAM)

      -against-

WARREN CARDIN SAUNDERS,

                   Respondent.

                                               ■X


MATSUMOTO, United States District Judge:

               On August 29, 2016, petitioner Gerard Boyd

(''petitioner") brought the above-captioned pro se petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254                   ("Section

2254") challenging his conviction of criminal possession of a

weapon and resisting arrest both in the second degree.                       (See

EOF. No.    1,   Petition for Writ of Habeas Corpus           ("Pet."), filed

August 29, 2016. )      For the reasons discussed below, the petition

is   denied.


                                  BACKGROUND


I.     Crimes of Conviction and Criminal Charges

               On September 4, 2012, petitioner was arrested for,

inter alia, possessing a handgun and resisting arrest.                      As

disputed by petitioner and described by the arresting officer,

petitioner was observed with a handgun, and when the officers



—
attempted to retrieve the handgun and arrest petitioner,

petitioner resisted.      (ECF No. 7-2, Exhibit B, Hearing

Transcript ("Hearing Tr."), at 11-13.^)          During the incident,

petitioner threw the handgun through the open door of 312 East

29th Street in Brooklyn, New York.         (Id. at 9, 11-13.)      Police

officers retrieved the handgun and found that it was loaded and

operable.    (Id. at 14.)     The Kings County District Attorney

charged petitioner with the following crimes:           (1) criminal

possession of a weapon in the second degree;(2) criminal

possession of a weapon in the third degree;(3) criminal

possession of a weapon in the fourth degree; (4) resisting

arrest; and (5) obstruction of governmental administration in

the second degree.      (ECF No. 7-4, Exhibit E, The People's

Appellate Brief ("People App. Br.") at 2.)

II.   The Suppression Hearing

            On May 20, 2013, a pretrial suppression hearing was

conducted in Kings County Supreme Court before Judge Riviezzo

regarding the legality of petitioner's arrest and search, and at

which petitioner sought the suppression of the handgun described

above.   (ECF No. 7-2, Hearing Tr.)        The People presented one

witness. New York City Police Officer, Devin Long.            (Id. at 3.)

Petitioner was represented by Herman Walz ("defense counsel"),



1 Citations to the state court record refer to the internal pagination and not
the page number assigned by the Electronic Case Filing {"ECF") system.
who cross-examined Officer Long.

          According to Officer Long, on September 4, 2012, he

was on patrol with two other police officers, Officer Mehmood

and Sergeant Aidiniou.   (Id. at 5.)   All three officers were in

uniform, in an unmarked patrol car in Brooklyn.      (Id. at 5, 16.)

Officer Long testified that at approximately 12:25 a.m., they

responded to a ^^shots-fired" call and within a few seconds they

arrived at the corner of East 29th Street and Clarendon Road.

(Id. at 5.)   At that corner, the officers encountered a large

house party with approximately 100 people.     (Id. at 6, 28.)    The

officers circled the block a few times, which took about one

minute, and when they returned to the corner, the officers

observed a group of five black males, including petitioner,

walking up the block away from the party.      (Id. at 6, 28-29.)

          Officer Long further testified that he observed the

petitioner detach himself from the group "about four houses down

from the party area."    (Id. at 6, 29, 43.)    Petitioner then

walked into a driveway and behind parked car, at which point

petitioner "pull[ed] out a chrome firearm."      (Id. at 6-7.)    On

cross-examination. Officer Long testified that "prior to when

[he and the other officers] approached [petitioner], [Officer

Long] had only seen [petitioner] pull out a shiny object from

his waistband," which "appeared to look like a gun."      (Id. at

57-58.)
          Officer Long and Sergeant Aidiniou exited their

vehicle, and Officer Long witnessed petitioner bang on a closed

apartment door at 312 East 29th Street, Brooklyn, New York, and

scream, ^^Open [] the fucking door."      {Id. at 8-9.)   Officer Long

and Sergeant Aidiniou ''approach[ed] [petitioner and] tried to

get control of the guy with the firearm by holding his hand[.]"

(Id. at 11.)    When they tried to grab the firearm away from

petitioner, Devonte Boyd, petitioner's nephew, appeared and

"tried to grab the firearm from Gerard Boyd, tried to grab the

muzzle of the firearm."       (Id. at 11-12.)   Officer Long and

Sergeant Aidiniou pushed Devonte Boyd away, but then "a black

male . . . opened the door [on which petitioner was banging],"

and petitioner "threw the gun inside the door."        (Id. at 12, 53-

54.)   Officer Long "tried to enter [] the apartment, but [the

man in the apartment] quickly closed the door," and Officer

Long's hand was "stuck in the door."       (Id. at 12.)   According to

Officer Long, the door never "shut completely," and he was able

to force it fully open.       (Id. at 12-13.)   After Officer Long

opened the door, he retrieved the firearm from inside the

apartment.     (Id. at 13.)

             After Officer Long's testimony, defense counsel argued

that the gun should be suppressed because Officer Long had no

right to follow and approach petitioner, and the officer lacked

probable cause to seize and search petitioner.        (Id. at 68-70.)
 Defense counsel contended that the ''police officers went out of

 their way to target a group of individuals," including

 petitioner, "based on nothing other than the fact that they[]

 [were] male and black, walking from a party that was already

 investigated."   {Id. at 68.)   Defense counsel also argued that

 Officer Long's statement regarding when he saw petitioner pull

 out a gun was not credible because it contradicted his own grand

 jury testimony on that subject.   (Id. at 69, 72.)

           In response, the prosecution argued that it met its

 burden, there was probable cause for the stop-and-frisk, and the

 seizure of the gun was a valid.    (Id. at 70-72.)

           At the conclusion of the hearing. Judge Riviezzo found

 on the record that Officer Long was credible.    She held that

 when Officer Long "saw what he reasonably believed to be a gun"

 in petitioner's hand, the officer "had reasonable suspicion to

 approach" petitioner.   (Id. at 73, 76.)   The court also held

 that Officer Long had probable cause to arrest petitioner and

 seize the handgun "inside of the door" when Officer Long

 approached petitioner and saw that petitioner "had a gun in

 plain view in his hand."   (Id. at 76.)

Ill.   Trial, Verdict, and Sentence

            Petitioner proceeded to a trial by jury, which found

 petitioner guilty of criminal possession of a weapon in the

 second degree and resisting arrest.    (EOF. No. 7-3, Exhibit C,
Trial Transcript at 590.)    On July 11, 2013, the trial court

sentenced petitioner to concurrent prison terms of five years

for one count of second-degree criminal possession of a weapon

and one year for one count of resisting arrest, and to five

years of post-release supervision.    (ECF No. 7-3, Exhibit C,

Sentencing Transcript at 8-9.)

IV.   State Court Appeals

            Through appellate counsel, petitioner appealed his

judgment of conviction to the New York Supreme Court, Appellate

Division, Second Division (the ''Appellate Division").    On

appeal, petitioner argued, in relevant part, that Officer Long's

testimony at the suppression hearing was "implausible" and

"likely designed to veil an illegal stop and frisk."      (ECF. No.

7-4, Exhibit D, Petitioner's Appellate Brief ("Pet. App. Sr.")

at 20-25.)    In the brief, petitioner included a footnote citing

to Floyd V. City of New York, 813 F. Supp. 2d 417, 447 (2014)

for "[t]he idea that these officers were effectuating an illegal

stop is not one without precedent."    (Id. at 25 n.4.)

Petitioner also argued that the People failed to prove beyond a

reasonable doubt that he possessed a weapon and that the verdict

was against the great weight of the evidence.     (Id. at 26-34.)

             On December 17, 2014, the People opposed petitioner's

appeal and argued that petitioner's conviction should be

affirmed.     (ECF. No. 7-4, People App. Br.)   The People contended
that the argument that Officer Long's hearing testimony was

incredible as a matter of law was partially unpreserved for

appellate review under C.P.L. § 470.05 and that the record

supported the hearing court's crediting of Officer Long's

testimony.    (Id. at 20-28.)   Second, the People argued that

petitioner's claim of insufficient evidence was unpreserved for

appellate review and meritless.     (Id. at 29-34.)   Additionally,

the People contended that the jury's verdict was not against the

weight of the evidence.    (Id.)

             Petitioner responded through counsel on January 12,

2015, and addressed the People's arguments that his claims were

unpreserved and meritless.      (EOF. No. 7-4, Exhibit F,

Petitioner's Reply Appellate Brief (^'Pet. App. Reply Br.").)      On

September 20, 2015, petitioner filed a pro se ''supplemental"

brief.   (EOF. No. 7-4, Exhibit G, Petitioner's Pro Se

Supplemental Appellate Brief ("Pro Se Br.").)      In his

supplemental brief, petitioner argued that his conviction should

be reversed or, in the alternative, his sentence should be

modified because (1) he was denied effective assistance of

counsel (id. at 2-5); (2) his discovery rights were violated due

to the People's non-disclosure of the 911 tapes (id. at 6-11);

(3) his "liberty rights" were violated due to racial profiling

(id. at 12-18); and (4) his sentence was harsh and excessive

(id. at 20-24).     Petitioner based his ineffective assistance of
counsel claim on defense counsel's advice that petitioner not

testify and defense counsel's failure to:   investigate the crime

scene, interview the owner of the building neighboring the

arrest location, interview other witnesses, conduct an

investigation pertaining to the circumstances of petitioner's

arrest, and obtain copies of the 911 tapes and radio runs.     {Id.

at 2-5.)

           In its response to petitioner's supplemental brief,

the People argued: (1) petitioner failed to establish a claim

for ineffective assistance of counsel; (2) petitioner's

discovery claim was unpreserved and without merit;

{3} petitioner's racial profiling claim was not supported by the

record; (4) petitioner's claim that the police officers were not

credible was without merit; and (5) the trial court did not

abuse its discretion in sentencing petitioner.   (ECF. No. 7-4,

Exhibit H, The People's Response to Petitioner's Supplemental

Brief.)

           The Appellate Division affirmed the judgment of the

Supreme Court of Kings County on February 17, 2016.    People v.

Boyd (Boyd I), 136 A.D.3d 935 (N.Y. App. Div. 2016).     Petitioner

appealed the Appellate Division's decision to the Court of

Appeals.   In his application for leave, petitioner argued,

through counsel, that leave should be granted because Officer

Long's testimony at the suppression hearing was not credible.


                                 8
(ECF No. 7-4, Exhibit J, Criminal Leave for Application to the

Court of Appeals {''Pet. Leave App.").)   The Court of Appeals

denied petitioner leave to appeal on May 10, 2016.    People v.

Boyd (Boyd II), 60 N.E.Sd 1203 (N.Y. 2016).    Petitioner timely

filed the instant petition on August 29, 2016.    (ECF No. 1,

Pet.)

                        STANDARD OF REVIEW


I.   Deferential Standard of Review


          A writ of habeas corpus filed by an individual in

state custody is governed by, inter alia, the Antiterrorism and

Effective Death Penalty Act of 1996 ("AEDPA").    Section 2254 of

AEDPA provides that a district court shall issue a writ of

habeas corpus for an individual in state custody "only on the

ground that he is in custody in violation of the Constitution or

law or treaties of the United States."    28 U.S.C. § 2254(a).

Section 2244 provides that a one-year statute of limitations

applies to "an application for a writ of habeas corpus by a

person in custody pursuant to the judgment of a State court."

28 U.S.C. § 2244(d)(1); see generally 2Q U.S.C. § 2244(d).

          A district court may grant a writ of habeas corpus for

claims that were adjudicated on the merits in state court and

the adjudication produced a decision that was "contrary to, or

involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United
States."   28 U.S.C. § 2254(d)(1).   ''A state court

^adjudicate[s]' a state prisoner's federal claim on the merits

when it (1) disposes of the claim ^on the merits,' and (2)

reduces its disposition to judgment."    Sellan v. Kuhlman, 261

F.3d 303, 312 (2d Cir. 2001) (brackets in original) (citing 28

U.S.C. § 2254(d)(1)); see also Reznikov v. David, Nos. 05-CV-

1006 (RRM), 05-CV-1008 (RRM), 2009 WL 424742, at *3 (E.D.N.Y.

Feb. 20, 2009) (''Under AEDPA, a proper merits adjudication

requires only that (a) a federal claim be raised, and (b) that

it be disposed of on substantive, rather than procedural

grounds.").   "When a state court [adjudicates a federal claim on

the merits], a federal habeas court must defer in the manner

prescribed by 28 U.S.C. § 2254(d)(1) to the state court's

decision on the federal claim - even if the state court does not

explicitly refer to either the federal claim or to relevant

federal case law."   Sellan, 261 F.3d at 312.

           Clearly established federal law is limited to the

jurisprudence of the Supreme Court at the time of the relevant

state court decision.   Howard v. Walker, 406 F.3d 114, 122 (2d

Cir. 2005).   The "contrary to" and "unreasonable application"

clauses are analyzed independently.    Stultz v. Artus, No. 04-CV-

3170 (RRM), 2013 WL 937830, at *5 (E.D.N.Y. Mar. 8, 2013).     A

state court's decision is contrary to federal law "if the state

court arrives at a conclusion opposite to that reached by [the



                                10
Supreme Court] on a question of law or if the state court

decides a case differently than [the Supreme Court] has on a set

of materially indistinguishable facts."     Williams v. Taylor, 529

U.S. 362, 413 (2000) (O'Connor, J., concurring and writing for

the majority in this part).   An unreasonable application of law

occurs when ''the state court identifies the correct governing

legal principle from [the Supreme Court's] decisions but

unreasonably applies that principle to the facts of the

prisoner's case."   Id.   Unreasonableness is measured

objectively, and requires "a 'higher threshold' than

'incorrect.
          '"     Stultz, 2013 WL 937830, at *5 (quoting Knowles

V. Mirzayance, 556 U.S. Ill, 123 (2009)).    The state court's

application must have "[s]ome increment of incorrectness beyond

error. . . .   [H]owever, . . . the increment need not be

great[.]"    Francis S. v. Stone, 221 F.3d 100, 111 (2d Cir.

2000).   If a district court determines a state court's

application of law was unreasonable, "it must next consider

whether such error was harmless."     Stultz, 2013 WL 937830, at *5

(citations and internal quotations omitted).

            Apart from a state court's unreasonable or contrary

application of federal law, a district court may grant a writ of

habeas corpus when the state court decision "was based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding."    28 U.S.C. §


                                 11
2254(d)(2).   State court determinations of facts are presumed

correct, however, and the petitioner bears the burden of

''rebutting the presumption of correctness by clear and

convincing evidence."   28 U.S.C. § 2254(e)(1).   A district court

"may overturn a state court's application of federal law only if

it is so erroneous that there is no possibility fairminded

jurists could disagree that the state court's decision conflicts

with [Supreme Court] precedents."     Nevada v. Jackson, 569 U.S.

505, 508-09 (2013) (per curiam) (citations and internal

quotation marks omitted).   A federal court "cannot grant habeas

relief where a petitioner's claim pursuant to applicable federal

law, or the U.S. Constitution, has been adjudicated on its

merits in state court proceedings in a manner that is not

manifestly contrary to common sense."     Santone v. Fischer, 689

F.3d 138, 148 (2d Cir. 2012) (quoting Anderson v. Miller, 346

F.3d 315, 324 (2d Cir. 2003)).

II.   Exhaustion Requirement

           A district court shall not grant a writ of habeas

corpus unless "the applicant has exhausted the remedies

available in the courts of the State."     28 U.S.C. §

2254(b)(1)(A).   To satisfy this requirement, a prisoner must

have "fairly presented to an appropriate state court the same

federal constitutional claim that he now urges upon the federal

courts," Turner v. Artuz, 262 F.3d 118, 123 (2d Cir. 2001)



                                 12
 {citation and internal quotation marks omitted), either in the

 form of ''explicit constitutional argument" or by "alleging facts

 that fall 'well within the mainstream of constitutional

 litigation,' " Levine v. Comm^r of Corr. Servs., 44 F,3d 121,

 124 (2d Cir. 1995).    Fair presentation includes a request for

 discretionary review in the state's highest appellate court.

 See 0'Sullivan v, Boerckel, 526 U.S. 838, 847-48 (1999);

 Galdamez v, Keane, 394 F.3d 68, 74 (2d Cir. 2005).

           If a petitioner includes both exhausted and

 unexhausted claims in his petition, a district court may allow

 the petitioner to return to state court to exhaust his claims,

 amend and resubmit the petition to include only exhausted

 claims, or deny the petition on the merits.    See McKethan v.

 Mantello, 292 F.3d 119, 122 (2d Cir. 2002); 28 U.S.C. §

 2254(b)(2).   "[P]lainly meritless" claims should be denied on

 the merits rather than for failure to exhaust.    Rhines v. Weber,

 544 U.S. 269, 277 (2005).    In limited circumstances, the

 district court may stay a mixed petition until the claims have

 been properly presented to the state court.    Id. at 277-78.

Ill.   Procedural Bar


            Pursuant to the adequate and independent state ground

 doctrine, federal habeas review is precluded if the last state

 court to render judgment clearly and expressly states that its

 judgment rests on a state procedural bar.     Jones v. Duncan, 162


                                  13
F. Supp. 2d 204, 210 (S.D.N.Y. 2001) (citing Jones v. Vacco, 126

F.3d 408, 415 (2d Cir. 1997)).    A petitioner may overcome this

bar by demonstrating either ^^cause for the default and actual

prejudice" or ''that failure to consider the claims will result

in a fundamental miscarriage of justice."     Coleman v. Thompson,

501 U.S. 722, 750 (1991).    Default requires evidence of an

objective factor, external to the defense, that explains why the

claim was not previously raised, and prejudice can be inferred

when the claim, if proven, would bear on the petitioner's guilt

or punishment.    See id.; Restrepo v. Kelly, 178 F.3d 634, 638

(2d Cir. 1999).   A fundamental miscarriage of justice requires a

showing of actual innocence.     Murray v. Carrier, All U.S. 478,

496 (1986).

IV.   Pro Se


          In the instant action, petitioner is proceeding pro

se.   A pro se petitioner's pleadings are held to "less stringent

standards than formal pleadings drafted by lawyers," Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (citations and internal quotation

marks omitted), and are construed "to raise the strongest

arguments that they suggest," Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (emphasis omitted).

"Nonetheless, a pro se [litigant] is not exempt from compliance

with relevant rules of procedural and substantive law."     Rivera

V. United States, No. 06-CV-5140 (SJF), 2006 WL 3337511, at *1



                                  14
(E.D.N.Y. Oct. 4r 2006) (citing Faretta v. California, 422 U.S.

806, 834 n.36 (1975)).      Petitioner's papers are evaluated

accordingly.

                                DISCUSSION


           On August 29, 2016, petitioner filed this timely

petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2254 seeking to vacate his conviction.^         (EOF. No. 1, Pet.)       The

petition contains exhausted and unexhausted claims.            As

discussed in detail below, because the court finds petitioner's

unexhausted claims to be without merit, the court does not stay

or dismiss the petition.       Construing the petition liberally,

petitioner raises three claims - a Fourth Amendment suppression

claim, ineffective assistance of counsel, and a Brady violation

- which the court addresses below.         For foregoing reasons, the

petition is denied.

I.   Fourth Amendment Claim


      A.    Legal Standard

            Federal habeas relief is not available on a Fourth

Amendment claim "where the State has provided an opportunity for

full and fair litigation of [the] claim[.]"           Stone v. Powell,

428 U.S. 465, 482 (1976).       Thus, "once it is established that a

petitioner has had an opportunity to litigate his [] Fourth

2 Petitioner has been released from custody and is currently on parole until
February 6, 2020; however, this does not moot his habeas petition. See
Carafas v. LaVallee, 391 U.S. 234, 237-38 (1968); U.S. v. Wiltshire, 772 F.3d
976, 979 (2d Cir. 2014).



                                     15
Amendment claim {whether or not he [] took advantage of the

state's procedure), the court's denial of the claim is a

conclusive determination that the claim will never present a

valid basis for federal habeas relief."   Graham v, Costello, 299

F.3d 129, 134 (2d Cir. 2002).   There are only two circumstances

in which a habeas court may review a Fourth Amendment claim:

(1) ''if the state provides no corrective procedures at all to

redress Fourth Amendment violations;" or (2) if the state has

provided a corrective mechanism, but the defendant was

"precluded from utilizing that mechanism because of an

unconscionable breakdown in the underlying process."     Gates v.

Henderson, 568 F.2d 830, 840 (2d Cir. 1977); accord Capellan v.

Riley, 975 F.2d 67, 70 (2d Cir. 1992).

     B.   Application

          Petitioner's Fourth Amendment claim fails.     The Second

Circuit and courts within the Circuit have "repeatedly upheld

New York's procedures for litigating Fourth Amendment Claims as

facially valid."   Lopez v. Lee, No. ll-cv-2706 (JG), 2011 WL

6068119, at *9 (E.D.N.Y. Dec. 7, 2011) (collecting cases).      For

this reason, courts within this Circuit have almost uniformly

held that challenges to New York state court rulings as to the

reach of the exclusionary rule are not reviewable under Stone v.

Powell.   Breazil v. Superintendent Artis, No. 15-cv-1912 (BMC),

2015 WL 9581816, at *12 (E.D.N.Y. Dec. 30, 2015) (collecting



                                16
cases).    Petitioner requested and received a suppression

hearing, at which he was represented and his attorney cross-

examined the sole witness and presented oral argument to the

court.    The state court heard the evidence, denied the

suppression motion, and stated its reasons on the record.       Thus,

petitioner cannot show there were no corrective mechanisms.

            Therefore, to warrant review of his Fourth Amendment

claim, petitioner must demonstrate ^'an unconscionable breakdown"

in the underlying process.     To allege an unconscionable

breakdown, a petitioner must assert that ^^no state court . . .

conducted a ^reasoned method of inquiry into relevant questions

of fact and law,' or any inquiry at all," into the Fourth

Amendment claim.    Shaw v. Scully, 654 F. Supp. 859, 864

(S.D.N.Y. 1987) (citation omitted).    Construing the petition

liberally, petitioner argues two bases for an unconscionable

breakdown.


             First, petitioner argues there was an unconscionable

breakdown because the suppression hearing court failed to

consider the ''implication of the decision in" Floyd v. City of

New York, 813 F. Supp. 2d 417 (S.D.N.Y. 2014) with respect to

racial profiling in stop and frisks.    (EOF No. 1, Pet. at 29-

32.)   As an initial matter, this claim is unexhausted because

petitioner did not present it to the state court.     Daye v.

Attorney General of State of N.Y., 696 F.2d 186, 191 (2d Cir.



                                  17
1982) (en banc).   Defense counsel's passing mention that the

''police officers went out of their way to target a group of

individuals based on nothing other than the fact that they[]

[were] male and black, walking from a party that was already

investigated" does not suffice.    (ECF No. 1-2, Hearing Tr. at

68.)   The footnote in petitioner's brief to the Appellate

Division mentioning Floyd does not correct the problem.     (ECF

No. 7-4, People App. Br. at 25 n.4.)    Moreover, petitioner did

not mention the issue of racial profiling at all in his request

for leave to file an appeal with the New York Court of Appeals.

(ECF No. 7-4, Pet. Leave App.)

           Nonetheless, unexhausted claims may be deemed

exhausted and procedurally barred if the state court in which

the petitioner would be required to present his claim would

refuse to hear it on procedural grounds.    Bullock v. Grassisno,

No. 13-CV-5081 (BMC), 2013 WL 5114Q10, at *4 (E.D.N.Y. Oct. 24,

2013) (citing Gray v. Netherland, 518 U.S. 512, 162 (1991)).

That is the case here.   Petitioner cannot seek collateral review

of this racial profiling claim in state court because there were

sufficient facts on the record for petitioner to raise the

racial profiling claim on direct appeal, but he declined to do

so.    See N.Y. Crim. Proc. Law ("CPL") § 440.10(2)(c).    Thus,

petitioner's racial profiling claim is deemed exhausted and

procedurally barred.



                                  18
          Even if petitioner's claim were not procedurally

barred, it would nonetheless fail.   In support of his claim that

the suppression hearing court's failure to address petitioner's

racial profiling claim constituted an unreasonable breakdown,

petitioner merely parrots the language of unconscionable

breakdown without asserting any facts indicating that the state

courts failed to conduct a sufficient inquiry into his Fourth

Amendment claim of racial profiling.   Petitioner's claim is

insufficient to establish an unconscionable breakdown.     See

Smith V. Pearlman, No. Ol-CV-5835 (JG), 2003 WL 21738602, at *2

(E.D.N.Y. July 15, 2003) (denying petitioner's Fourth Amendment

claim that his search and seizure rested on improper racial

profiling because he made no argument that the state court

failed to conduct a reasoned inquiry into his claim).     Thus,

Stone V. Powell precludes review of petitioner's Fourth

Amendment racial profiling claim.

          Second, petitioner argues an unconscionable breakdown

occurred because Officer Long's testimony at the suppression

hearing was insufficient to support probable cause and because

the court afforded the testimony ^^undue deference."   (EOF No. 1,

Pet. at 27, 32-35.)   Petitioner raised the credibility claim on

his direct appeal, and the Appellate Division rejected it,

finding that the hearing court's credibility determinations were

entitled to great deference and supported by the evidence.        Boyd



                                19
I, 136 A.D.3d at 936.    Petitioner raised a similar argument in

his leave for appeal to the Court of Appeals, and leave was

denied.   Boyd II, 60 N.E.3d 1203.     Similarly, this court will

not disturb the hearing court's credibility findings.      Factual

findings of a state court are presumed correct, and the

petitioner bears the burden of rebutting that presumption.      28

U.S.C. § 2254(e)(1); Cotto v. Herbert, 331 F.3d 217, 233 {2d

Cir. 2003).   The presumption is ''particularly important" with

respect to credibility determinations.      Cotto, 331 F.3d at 233.

Petitioner has not offered any reasons why the presumption is

inappropriate here.     Thus, the court will not disturb the

suppression hearing judge's credibility determination.

Moreover, petitioner fails to explain how this credibility issue

rises to the level of an unconscionable breakdown.      Thus, the

court finds that petitioner's Fourth Amendment claim, to the

extent it can be characterized as such, regarding Officer Long's

testimony is precluded.

            For the above-stated reasons, petitioner's Fourth

Amendment claims are denied.


II.    Ineffective Assistance of Counsel


            Petitioner argues that he received ineffective

assistance of counsel for two reasons.      (EOF No. 1, Pet. at 35-

44.)    First, counsel did not request 911 tapes and radio reports

and, relatedly, did not request sanctions for the People's



                                  20
failure to submit those materials to the defense.           {Id. at 35-

40.)   Second, counsel did not initiate an investigation as to

important fact witnesses.      (Id. at 40-44.)

       A.   Legal Standard

            Under the Sixth Amendment, a criminal defendant is

afforded ''the right . . . to have the Assistance of Counsel for

his Defense."    U.S. Const, amend. VI.      This right does not

guarantee a defendant "perfect counsel," but rather effective

assistance of counsel.       Constant v. Martuscello, 119 F. Supp. 3d

87, 142 (E.D.N.Y. 2015) (citations and internal quotation marks

omitted), aff'd, 677 F. App'x 727 (2d Cir. 2017).

            To establish a claim of ineffective assistance of

counsel, a petitioner must satisfy the two-pronged test

announced in Strickland v. Washington, 466 U.S. 688, 691 (1984).

A petitioner must show that: (1) counsel's performance was

deficient, meaning that it "fell below an objective standard of

reasonableness," and (2) "there is a reasonable probability

that, but for counsel's unprofessional errors, the result of the

proceedings would be different."         Id. at 688, 694.    The two

prongs may be addressed in either order, and, moreover, the

court is not required "to address both components of the inquiry

if the defendant makes an insufficient showing on one."           Id. at

697.




                                    21
            ''Reasonableness" under the performance prong is

measured by "prevailing professional norms."     Id. at 688.

Generally, "there is a strong presumption that counsel's actions

'might be considered sound trial strategy.' " Stultz, 2013 WL

937830, at *7 (quoting Strickland, 466 U.S. at 688-89).        The

court presumes counsel acted reasonably where "counsel is

prepared and familiar with the relevant facts and legal

principles[.]"    Brown v. Phillips, No. 03-cv-0361 (DOT), 2006 WL

656973, at *8 (E.D.N.Y. Mar. 12, 2006) (citation and quotation

marks omitted).    Under the prejudice prong, a "reasonable

probability" is one "sufficient to undermine confidence in the

outcome."    Strickland, 466 U.S. at 694.   "A court hearing an

ineffectiveness claim must consider the totality of the evidence

before the judge or jury," id. at 695, and the petitioner must

"affirmatively prove prejudice arising from counsel's allegedly

deficient representation," Carrion v. Smith, 549 F.3d 583, 588

(2d Cir. 2008) (citations and internal quotation marks omitted).

            "[T]he standard for judging counsel's representation

is a most deferential one."    Harrington v. Richter, 562 U.S. 86,

105 (2011).    Due to the heightened deference under AEDPA, "[a]

federal court reviewing a state court's determination regarding

ineffective assistance of counsel has been characterized as

'doubly' deferential by the Supreme Court."     Constant, 119 F.

Supp. 3d at 143 (quoting Harrington, 562 U.S. at 105).     Thus,



                                  22
'Mw]hen § 2254(d) applies, the question is not whether counsel's

actions were reasonable" but rather ''whether there is any

reasonable argument that counsel satisfied Strickland's

deferential standard."   Harrington, 562 U.S. at 105.

     B.   Application

          Petitioner raises claims of ineffective assistance of

defense counsel based on defense counsel's alleged failure to

obtain the 911 tape and failure to interview and investigate

important fact witnesses.    (ECF No. 1, Pet. at 35-44.)   In his

pro se supplemental brief to the Appellate Division, petitioner

raised an ineffective assistance of counsel claim based on,

among other things, defense counsel's alleged failure to request

911 tapes and "to interview other (unnamed) potential witnesses

in the area of the crime."    (ECF. No. 7-4, Pro Se Br. at 2.)

The Appellate Division found that petitioner's claims to this

effect were "based, in part, on matter appearing on the record

and, in part, on matter outside the record[.]"    Boyd I, 136

A.D.3d at 936.   Petitioner did not raise ineffective assistance

of counsel in his request for leave for appeal.    For the reasons

discussed below, petitioner's record and non-record claims are

denied.


     1.   Record-Based Claims


          To the extent petitioner's claim alleging ineffective

assistance of counsel on the basis of counsel's failure to




                                 23
request the 911 tape is record based, it is unexhausted,

procedurally barred, and meritless.^          A claim is record-based

"when a reviewing court could conclude that defendant's counsel

was ineffective simply by reviewing the trial record without the

benefit of additional background facts[.]"           Chatmon v. Mance,

No. 07-CV-9655 (KMK) (GAY), 2011 WL 5023243, at *9 n.5 (S.D.N.Y.

Oct. 20, 2011).     A record-based claim may be brought on direct

appeal in the New York state court system.           McDowell v. Heath,

No. 09-CV-7887 (RO) (MHD), 2013 WL 2896992, at *4 (S.D.N.Y. June

13, 2013).    Under New York law, if a criminal defendant fails to

raise a record-based claim on direct appeal, before both the

Appellate Division and the Court of Appeals, he is not permitted

to otherwise collaterally attack his conviction with that claim.

Aparicio v. Artuz, 269 F.3d 78, 91 (2d Cir. 2011) (citing GPL §§

440.10(2)(c), 450.10); see also Bossett v. Walker, 41 F.3d 825,

829 (2d Cir. 1994) (explaining exhaustion requires raising the

claim in application for leave to appeal to the Court of

Appeals).

            Petitioner's claim regarding defense counsel's alleged

failure to request the 911 tapes is record-based and, therefore.



^ The Appellate Division did not specify which of petitioner's claims were
record-based and which were not.   Nonetheless, the court does not evaluate
petitioner's claim regarding counsel's alleged failure to interview and
investigate witnesses as record-based because it involves defense counsel's
strategic decisions, which are generally not amendable to resolution based on
the record. Griffin v. Suffolk Cnty., No. 13-cv-4375 (JFB), 2013 WL 6579839,
at *3 n.3 (E.D.N.Y. Dec. 16, 2013) (collecting New York state cases).



                                      24
was required to be raised on direct appeal.      Although petitioner

raised the claim in his pro se supplemental brief to the

Appellate Division, he did not raise it in his request for leave

to appeal to the Court of Appeals.      Therefore, petitioner's

record-based allegations are ''subject to an adequate and

independent state procedural bar, and, as a consequence, are

exhausted and procedurally defaulted for the purposes of federal

habeas review."   Jones v. Brandt, No. 09-cv-1035 (SAS), 2013 WL

5423965, at *8 (S.D.N.Y. Sept. 26, 2013) (finding a petitioner's

ineffective assistance of counsel claim procedurally barred

because the petitioner brought his one appeal as of right but

did not raise the ineffective assistance of counsel claim in

that appeal).   Although procedurally barred claims may be

reviewed on habeas if the petitioner demonstrates either default

and prejudice or makes a showing of actual innocence, petitioner

demonstrates neither here.   Therefore, petitioner's record-based

claims are procedurally barred.

          Assuming, arguendo, petitioner's ineffective

assistance of counsel claim regarding the 911 tape were not

procedurally barred from review in this court, the court would

nonetheless deny it as meritless.       From the record, it appears

that petitioner's claim is baseless.      The People provided copies

of the 911 call, sprint report, and 911 certification report

pursuant to open file discovery.       (ECF No. 7-1, Exhibit A, Open


                                  25
File Discovery.)    Additionally, the Assistant District Attorney

Lawrence Mottol state in an affirmation dated January 11, 2013,

that the People had submitted to the defense, inter alia,

recordigns of 911 calls and radio reports.    (ECF No. 7,

Affidavit in Opposition to Petition for a Writ of Habeas Corpus

^ 6.)    Moreover, even if defense counsel had not requested or

received the tapes, petitioner has not demonstrated that such

failure satisfies either the performance or prejudice prong of

the Strickland test.


        2.   Non-Record Based Claims

             To the extent petitioner's ineffective assistance of

counsel claims regarding defense counsel's alleged failure to

request the 911 tape and to interview witnesses are not record-

based claims, they are unexhausted and meritless.    ''To properly

exhaust an ineffective assistance of trial counsel claim that

relies on evidence outside the pretrial and trial record . . .

the petitioner must raise it as part of a motion to vacate

judgment under GPL § 440.10 and then seek leave to appeal to the

Appellate Division."     Griffin, 2013 WL 6579839, at *3.   GPL §

440.10 does not have a statute of limitations.     See GPL §

440.10(1) (providing a defendant may bring a motion to vacate an

entry of judgment "[a]t any time after the entry of a

judgment").




                                  26
          As noted above, the Appellate Division found that

petitioner's ineffective assistance of counsel claims were

''based, in part, on matter appearing on the record and, in part,

on matter outside the record[.]"      Boyd I, 136 A.D.Sd at 936.

The Appellate Division advised that a "CPL [§] 440.10 proceeding

is the appropriate forum for reviewing the claim in its

entirety."   Id.   Petitioner, however, never pursued a CPL §

440.10 proceeding.   Accordingly, petitioner's non-record based

claims are unexhausted.    Carpenter v. Unger, Nos. lO-cv-1240,

12-CV-957 (GTS) (TWD), 2014 WL 4105398, at *25 (N.D.N.Y. Aug.

20, 2014) (finding the petitioner's ineffective assistance of

counsel claims unexhausted because they were not record based

and the petitioner did not raise them in a Section 440.10

motion); Anthoulis v. New York, No. ll-cv-1908 (BMC), 2012 WL

194978, at *4-5 (E.D.N.Y. Jan. 23, 2012) (same).

          Although unexhausted claims may require dismissal of

the entire petition or a stay of the petition, neither of those

resolutions is appropriate here because petitioner's unexhausted

ineffective assistance of counsel claims are meritless.

Strickland requires a petitioner to satisfy both a performance

prong and a prejudice prong in order to prevail on an

ineffective assistance of counsel claim.      Strickland, 466 U.S.

at 684, 698.   With respect to the 911 tapes, at a minimum,

petitioner's claim is meritless as he cannot satisfy at least


                                 27
the prejudice prong because even if his counsel did fail to

request the 911 tapes from the People, the record demonstrates

that the 911 tapes and radio reports were provided to counsel.

Therefore, counsel's alleged failure to request the 911 tapes

did not prejudice petitioner.

          Petitioner's claim that defense counsel failed to

interview or investigate ''important fact witnesses," including

the individual who lived in the building adjacent to the

location of petitioner's arrest, fails to satisfy the

performance prong.   As a general matter, "[a]ctions or omissions

by counsel that might be considered sound trial strategy do not

constitute ineffective assistance."   McKee v. United States, 167

F.3d 103, 106 {2d Cir. 1991) (citations and internal quotation

marks omitted).   A counsel's "failure to call a witness for

tactical reasons of trial strategy does not satisfy the standard

for ineffective assistance of counsel."    United States v. Eyman,

313 F.3d 741, 743 (2d Cir. 2002).    This holds true even where an

interview might have yielded exculpatory information.    United

States V. Best, 219 F.3d 192, 201 (2d Cir. 2000) ("[C]ounsel's

decision as to whether to call specific witnesses - even ones

that might offer exculpatory evidence - is ordinarily not viewed

as a lapse in professional representation[.]" (citation and

internal quotation marks omitted)).    Here, although defense

counsel has not submitted a statement explaining his decisions



                                28
whether or not to call, interview, or investigate certain

witnesses, it is clear that petitioner's claims regarding those

decisions are insufficient.   Moreover, according to petitioner,

defense counsel called several defense witnesses at trial.    (ECF

No. 1, Pet. at 21-26.)

          Furthermore, petitioner cannot definitively state that

counsel failed to interview at least one of the witnesses

petitioner argues defense counsel should have interviewed.    (ECF

No. 1, Pet. at 41 ("However, up until the time of trial, it was

and remains unclear . . . whether counsel conferred with this

potential witness.").)   Assuming counsel did not investigate or

interview witnesses petitioner considers "important," such a

failure would not warrant relief here.   Petitioner identifies

only one potential witness with any degree of specificity - the

neighbor to the location where petitioner was arrested - and

argues this individual should have been interviewed because

"according to information and belief, [the neighbor] possessed a

surveillance system which captured the incident."   (Id. at 40.)

However, petitioner provides no basis upon which the court could

infer that the "surveillance system," if there was one, actually

captured the incident, and, if it did, that it would produce

exculpatory evidence.    Thus, petitioner fails to establish any

prejudice stemming from defense counsel's alleged failure.

Moreover, to the extent counsel did not interview this



                                 29
 individual for strategic reasons, the court finds such a

 decision does not constitute a constitutionally deficient

 performance.   For example, if the surveillance footage did in

 fact exist, counsel could have opted not to obtain or present it

 in the event it was more inculpatory than exculpatory.

            With respect to the other, unidentified witnesses,

 there is no indication that interviews with or investigations of

 them would uncover any relevant, let alone exculpatory, evidence

 or change the result of trial.   See Davis v. Walsh, No. 08-cv-

 4659 (PKC), 2015 WL 1809048, at *11 {E.D.N.Y. Apr. 21, 2015)

 {denying ineffective assistance claim where counsel did not

 interview a witness and there was no basis for finding that an

 interview would have yielded exculpatory evidence).   Therefore,

 petitioner's ineffective assistance of counsel claim regarding

 uninterviewed witnesses is meritless.

            For the above stated reasons, the court denies all of

 petitioner's claims of ineffective assistance of counsel.

Ill.   Brady claim

       A.   Legal Standard

            In a criminal matter, the prosecution has the

 obligation to disclose exculpatory evidence to the defendant.

 Brady v. Maryland, 373 U.S. 83 (1967); Giglio v. United States,

 405 U.S. 150, 154 (1972).   A Brady violation consists of three

 factors: (1) ''[t]he evidence at issue must be favorable to the


                                  30
accused, either because it is exculpatory or impeaching;"

(2) ''that evidence must have been suppressed by the State,

either willfully or inadvertently;" and (3) "prejudice must have

ensued."    Strickler v. Greene, 527 U.S. 263, 281-82 (1999).

Evidence is material and prejudice results if "there is a

reasonable probability that, had the evidence been disclosed to

the defense, the result of the proceeding would have been

different."    United States v. Bagley, 473 U.S. 667, 682 (1985).

Nondisclosure merits relief only if it "undermines confidence in

the outcome of the trial."    Kyles v. Whitly, 514 U.S. 419, 434

(1995) (citation and internal quotation marks omitted).

     B.     Application

            Construing the petition liberally, petitioner asserts

a claim pursuant to Brady regarding the People's alleged failure

to turn over the 911 tape.    (EOF No. 1, Pet. at 37-39.)   This

claim is unexhausted, procedurally barred, and meritless.

Petitioner did not raise a Brady claim in his direct appeal in

the state court system, nor did he initiate a GPL § 440.10

proceeding regarding his Brady claim.    Thus, his Brady claim is

unexhausted.    Regardless, his claim is meritless because, as

discussed above, it appears from the record that the People

produced the very evidence petitioner claims it failed to

disclose.     Even if the People had failed to provide petitioner

with the 911 tape, petitioner has provided no basis to believe


                                  31
that the 911 tape, which purportedly relayed a ''shots fired"

message, contained exculpatory or impeaching evidence that would

have led to a different result at trial.    Thus, petitioner's

Brady claim is denied.

                             CONCLUSION


          For the foregoing reasons, the petition is denied.

Because petitioner has not made a substantial showing of the

denial of any constitutional right, no certificate of

appealability will be issued.    28 U.S.C. § 2253(c); see Slack v.

McDanielf 529 U.S. 473 (2005).    Pursuant to 28 U.S.C. §

1915(a)(3), the court certifies that any appeal from this Order

would not be taken in good faith, and therefore in forma

pauperis status is denied for the purpose of an appeal.     See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).     The

Clerk of Court is respectfully directed to enter judgment, serve

a copy of this Memorandum and Order and the judgment on the pro

se petitioner, note service on the docket, and close the case.

SO ORDERED.




Dated:    October 25, 2018
          Brooklyn, New York

                                           /s/
                                 KIYO A. MATSUMOTO
                                 United States District Judge
                                 Eastern District of New York




                                  32
